DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xing et al. (CN104143650A). The English machine translation of Xing et al. is attached and is referenced below.
Regarding Claim 1, Xing et al. teaches a redox flow battery comprising a battery cell, a positive electrode electrolyte storage tank, a negative electrode electrolyte storage tank, a positive electrode pipeline (i.e. a positive electrolyte circulation path) and a negative electrode pipeline (i.e. a negative electrolyte circulation path) each configured to allow electrolyte to circulate between a corresponding one of the tanks and the battery cell (Fig. 1), a conduit (i.e. a communicating tube) filled with electrolyte forms a siphon structure with the positive electrode electrolyte storage tank and the negative electrode electrolyte storage tank, so as to keep the electrolytes in the respective tanks in constant communication (i.e. configured to allow an interior of the positive electrode tank to communicate with an interior of the negative electrolyte tank) (Para. [0010]) wherein the conduit has one open end located in the interior of the positive electrolyte tank and the other open end located in the interior of the negative electrolyte tank, a height of an intermediate portion of the conduit is higher than a height of both open ends, the intermediate portion of the conduit being disposed between the open ends of the conduit (Para. [0029]).
Regarding Claim 2, Xing et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Xing et al. further teaches wherein the positive and negative electrolyte tanks each have a top, bottom and a side (Para. [0025]) and the conduit (i.e. communicating tube) has a portion extending from the upper wall of each of the storage electrolyte tanks (i.e. a first extending portion extending from the one open end to the top of the positive electrolyte tank and a second portion extending from the top of the negative electrolyte tank to the other open end) and an intermediate portion of the conduit located in an outside region between the positive electrolyte tank and the negative electrolyte tank (Fig. 3 & 4).
Regarding Claim 3, Xing et al. teaches all of the elements of the current invention in claim 2 as explained above. 
Xing et al. further teaches a distance from the top of the positive electrolyte tank to the first end of the conduit is greater than a distance from the bottom of the positive electrolyte tank to the first end, the second extending portion of the conduit has a second end corresponding to the other open end of the conduit, and a distance from the top of the negative electrolyte tank to the second end of the conduit is greater than a distance from the bottom of the negative electrolyte tank to the second end (Fig 3 & 4). 
Regarding Claim 5, Xing et al. teaches all of the elements of the current invention in claim 2 as explained above. 
Xing et al. further teaches the portions of the conduit in the respective electrolyte tanks extend in a height direction (i.e. the first extending portion and the second extending portion extends substantially in a height direction) (Fig. 1). 
Regarding Claim 8, Xing et al. teaches all of the elements of the current invention in claim 2 as explained above. 
Xing et al. further teaches a length of the conduit is 150 cm (Para. [0033]) (i.e. a length from the one open end of the other open end of the conduit is 150 cm, within the claimed range of 10 m or less).
Regarding Claim 12, Xing et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Xing et al. further teaches a positive electrolyte stored in the positive electrolyte tank and a negative electrolyte stored in the negative electrolyte tank, wherein the conduit (i.e. a communicating tube) filled with electrolyte forms a siphon structure with the positive electrode electrolyte storage tank and the negative electrode electrolyte storage tank, so as to keep the electrolytes in the respective tanks in constant communication (i.e. the interior of the communicating tube is filled with the positive electrolyte and the negative electrolyte) (Para. [0010]) wherein the conduit has one open end located in the interior of the positive electrolyte tank and the other open end located in the interior of the negative electrolyte tank (i.e. the communicating tube is immersed at both ends thereof in the respective electrolytes) (Para. [0029] & Fig. 1).
Regarding Claim 13, Xing et al. teaches all of the elements of the current invention in claim 12 as explained above. 
Xing et al. further teaches a height of an intermediate portion of the conduit (i.e. communicating tube) is higher than both levels of the positive electrolyte and negative electrolyte in the respective electrolyte tanks (Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Xing et al. (CN104143650A) in view of Kumamoto (US 2014/0363753).
Regarding Claim 4, Xing et al. teaches all of the elements of the current invention in claim 2 as explained above. 
Xing et al. further teaches both a positive electrolyte stored in the positive electrolyte tank and a negative electrolyte stored in the negative electrolyte tank, wherein the open ends of the conduit are located below the electrolyte level of the positive electrolyte storage tank and the negative electrolyte storage tank (i.e. wherein the first end is located below a level of the positive electrolyte stored in the positive electrolyte tank and the second end is located below a level of the negative electrolyte stored in the negative electrolyte tank) (Para. [0024]).
	Xing et al. does not explicitly teach either end of the conduit located at a distance from the bottom less than half of the height from the level of electrolyte.
	However, Kumamoto teaches a redox flow battery in which a pipe is provided with a bottom-side opening in a positive electrolyte tank and a pipe is provided with a bottom-side opening in a negative electrolyte tank, wherein the open ends are located at a distance from the bottom of the respective electrolyte tanks that is less than half the height from the bottom of the respective tanks to the level of electrolyte (i.e. an end of a pipe is located at a distance of h/2 or less from the bottom of the positive electrolyte tank, where h is a height from the bottom of the positive electrolyte tank to the level of the positive electrolyte and an end of a pipe is located below a level of the negative electrolyte stored in the negative electrolyte tank; the end is located at a distance of H/2 or less from the bottom of the negative electrolyte tank, where H is a height from the bottom of the negative electrolyte tank to the level of the negative electrolyte)  (Fig. 4, #30o, #40o respectively, & Para. [0084]) wherein the pipe is configured to siphon the electrolyte (Para. [0019]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the height of the ends of the conduit in Xing et al. to incorporate the teaching of the ends of a pipe configured to siphon electrolyte at a bottom portion of positive and negative electrolyte tanks  wherein the open ends are located at a distance from the bottom of the respective electrolyte tanks that is less than half the height from the bottom of the respective tanks to the level of electrolyte as it would allow electrolyte on the bottom side of the respective tanks to be removed, and the electrolyte can be returned to the bottom side of the respective tanks (Para. [0027]). There is a reasonable expectation of success as the conduit of Xing et al. is also configured to siphon electrolyte (Para. [0010]). 
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xing et al. (CN104143650A) in view of Lee et al. (KR 2017/0044519A). The English machine translation of Lee et al. is attached and is referenced below.
Regarding Claim 6, Xing et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Xing et al. does not teach the communicating tube is made of transparent material.
However, Lee et al. teaches a redox flow cell (i.e. a redox flow battery) (Para. [0001]), comprising an equalizing pipe (i.e. communicating tube) (Fig. 4, #250) configured to allow electrolyte to smoothly move (Para. [0051]) between positive and negative electrode cells which can communicate with each other, wherein the pipe is connected to electrolyte solution inlet and outlets that are connected to electrolyte tanks (Para. [0039], [0047]) (i.e. configured to allow the interior of a positive electrolyte tank to communicate with an interior of the negative electrolyte tank) wherein the equalizing pipe is made of a transparent material so that the liquid level inside the equalizing pipe can be confirmed (i.e. to make an interior of a communicating tube visible from outside) (Para. [0020]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conduit of Xing et al. to incorporate the teaching of a pipe made of transparent material as taught by Lee et al., as it would allow for the level of the electrolytic solution in the conduit to be confirmed (i.e. monitored from the outside) (Para. [0048]).
Regarding Claim 14, Xing et al. teaches all of the elements of the current invention in claim 12 as explained above. 
Xing et al. does not teach the communicating tube is made of transparent material.
However, Lee et al. teaches a redox flow cell (i.e. a redox flow battery) (Para. [0001]), comprising an equalizing pipe (i.e. communicating tube) (Fig. 4, #250) configured to allow electrolyte to smoothly move (Para. [0051]) between positive and negative electrode cells which can communicate with each other, wherein the pipe is connected to electrolyte solution inlet and outlets that are connected to electrolyte tanks (Para. [0039], [0047]) (i.e. configured to allow the interior of a positive electrolyte tank to communicate with an interior of the negative electrolyte tank) wherein the equalizing pipe is made of a transparent material so that the liquid level inside the equalizing pipe can be confirmed (i.e. to make an interior of a communicating tube visible from outside) (Para. [0020]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conduit of Xing et al. to incorporate the teaching of a pipe made of transparent material as taught by Lee et al., as it would allow for the level of the electrolytic solution in the conduit to be confirmed (i.e. monitored from the outside) (Para. [0048]).
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xing et al. (CN104143650A) in view of Dong et al. (US 2017/0229728). 
Regarding Claim 7, Xing et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Xing et al. does not teach the communicating tube had a window in the highest region thereof. 
However, Dong et al. teaches a redox flow battery (Para. [0016]) wherein transparent portions forming windows  (i.e. a window made of transparent material) (Para. [0044]) may be provided at an upper region of the pipes (i.e. tubes) (Fig. 1, #26 or #36).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conduit of Xing et al. to incorporate the teaching of a transparent portions, as they may serve as monitoring windows in order to maintain the electrolyte levels and confirm the flow state of the electrolytes (Para. [0042]). There is a reasonable expectation of success in incorporating the transparent window with the conduit of Xing et al. as the conduit of Xing et al. also maintains electrolyte levels (Para. [0026]). Regarding the window being in a highest region of the conduit, Dong et al. further teaches the positions of the transparent portions are merely examples (Para. [0045]) and thus, shifting the position to the highest region of the pipe would have been obvious as it would not have modified the operation of the device. See MPEP 2144.04(VI.)C. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.) 
Regarding Claim 15, Xing et al. teaches all of the elements of the current invention in claim 12 as explained above. 
Xing et al. does not teach the communicating tube had a window in the highest region thereof. 
However, Dong et al. teaches a redox flow battery (Para. [0016]) wherein transparent portions forming windows  (i.e. a window made of transparent material) (Para. [0044]) may be provided at an upper region of the pipes (i.e. tubes) (Fig. 1, #26 or #36).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conduit of Xing et al. to incorporate the teaching of a transparent portions, as they may serve as monitoring windows in order to maintain the electrolyte levels and confirm the flow state of the electrolytes (Para. [0042]). There is a reasonable expectation of success in incorporating the transparent window with the conduit of Xing et al. as the conduit of Xing et al. also maintains electrolyte levels (Para. [0026]). Regarding the window being in a highest region of the conduit, Dong et al. further teaches the positions of the transparent portions are merely examples (Para. [0045]) and thus, shifting the position to the highest region of the pipe would have been obvious as it would not have modified the operation of the device. See MPEP 2144.04(VI.)C. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.) 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Xing et al. (CN104143650A) in view of Mou et al. (US 2011/0300417).
Regarding Claim 9, Xing et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Xing et al. does not teach a diameter of 10 mm or more and 150 mm or less. 
However, Mou et al. teaches a redox flow battery comprising a positive electrolyte storage tank and a negative electrolyte storage tank comprising a communicating pipe (i.e. communicating tube)( Fig. 5, #5) configured to connect the respective electrolyte storage tanks (Para. [0018]) wherein an internal diameter (i.e. inside diameter) of the communicating pipe is 15 mm and a length to diameter ratio thereof is 15 (Para. [0045]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conduit of Xing et al. to incorporate the teaching of the dimensions of Mou et al., as it would provide reduced or effectively inhibited self discharge between the positive and negative electrodes (Para. [0020]). 
Regarding Claim 10, Xing et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Xing et al. further teaches a length of the conduit is 150 cm (Para. [0033]) (i.e. a length from the one open end of the other open end of the conduit is 150 cm, within the claimed range of 10 m or less). 
Xing et al. does not teach a diameter of 10 mm or more and 150 mm or less or a length is less than or equal to 100 times the inside diameter. 
However, Mou et al. teaches a redox flow battery comprising a positive electrolyte storage tank and a negative electrolyte storage tank comprising a communicating pipe (i.e. communicating tube)( Fig. 5, #5) configured to connect the respective electrolyte storage tanks (Para. [0018]) wherein an internal diameter (i.e. inside diameter) of the communicating pipe is 15 mm and a length to diameter ratio thereof is 15 (Para. [0045]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conduit of Xing et al. to incorporate the teaching of the dimensions of Mou et al., as it would provide reduced or effectively inhibited self discharge between the positive and negative electrodes (Para. [0020]). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Xing et al. (CN104143650A) in view of Winter et al. (US 2016/0006051)
Xing et al. does not teach a gas vent pipe configured to allow air bubbles to escape from inside the conduit (i.e. communicating tube).
However, Winter at al. teaches a redox flow battery controllable by a battery management system, including an electrolyte transfer conduit (e.g. a communication tube) that provides communication between the anolyte tank and the catholyte tank (Fig. 12, #22 and #24), which penetrates the tank slightly below the liquid level to accommodate electrolyte transfer conduit (Para. [0012], lines 1-3 and Fig. 13, #92) (i.e. immersed at in positive and negative liquid electrolyte) and active transfer of electrolyte from tank-to-tank (Para. [0130]) wherein a third connector (Fig. 13, #170) that connects the electrolyte transfer conduit (or communication tube) (Fig 13, #92) to the head space of the anolyte tank (Para. [0109], line 2) (Fig. 14A, #66) and the head space of the catholyte tank (Para. [0109], line 5) (Fig. 14A, #68) respectively (Para. 161, lines 1-5). Since the electrolyte transfer conduit (Fig. 13, #92) allows for liquid and gas transfer (Para. [0154], lines 3-5), the third connector would be capable of allowing gas bubbles to escape. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the redox flow battery system of Xing et al. to incorporate the teaching of Winter et al., as it would provide a gas management system for managing evolving gases from the catholyte and anolyte (i.e. from the positive electrolyte and the negative electrolyte) and gas pressures in the headaches during operation of the redox flow battery (Para. [0104]). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,081,708. Although the claims at issue are not identical, they are not patentably distinct from each other because claim .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C./Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729